﻿53.	Mr. President, it gives me great pleasure to congratulate you warmly on your unanimous election to the presidency of the thirty-third regular session of the General Assembly. This is undoubtedly a tribute to your country, Colombia, and to Latin America.
54.	I should also like to congratulate your predecessor, Mr. Lazar Mojsov, who successfully guided the deliberations of the previous regular session as well as those of the three special sessions.
55.	May I also warmly welcome Solomon Islands, the newest Member of the United Nations.
56.	This month our people celebrate the fifteenth anniversary of the glorious revolution of 14 October. That armed revolution demolished the pillars of colonialism and Sultanate entities in the southern part of our homeland and achieved victory after victory in consolidating our national independence and sovereignty. In this context, our resources are utilized in the interest of the masses of the Yemeni people under a people's democratic system led by the United Political Organization, "the National Front".
57.	It also gives us great pleasure that this fifteenth anniversary of our revolution coincide with an important stage in the history of our Yemeni people. For this month the first conference to establish the Yemeni vanguard party—the party of the workers, peasants and all toiling Yemeni people—will be held. This party will convene under the slogan: "To defend the Yemeni revolution, implement the' five-year development plan and unite the Yemeni homeland". Yemeni unity has always been the goal nearest to the hearts of our people. Our people has always struggled to achieve Yemeni unity, undeterred by great sacrifices, both before and after the 26 September 1962 revolution in the north, as well as under the British colonial presence in the south. Today we pay a tribute to all the martyrs of the Yemeni revolution in Sana and Aden and on all Yemeni soil.
58.	However, with each victory our Yemeni people achieve the imperialist and reactionary forces rally against our people's legitimate wishes and aspirations to obstruct our march towards progress and unity. Those forces sometimes resort to internal sabotage and subversion, while on other occasions they launch foreign aggression, underestimating our people's moral and material capabilities and their heroic history of repulsion of foreign aggression and liquidation of conspiracies and conspirators wherever they exist.
59.	Our Yemeni people are a peace-loving people relentlessly working for stability and progress and endeavouring to avoid any resort to war, with its devastating effects. It has always been a firm principle of our national policy to strengthen love of peace and to encourage all efforts for peace not only in our own area but the world over. Our people are conscious of this purpose, but they are also on the alert and are capable of defending our country and its independence, national sovereignty and progressive achievements.
60.	My Government has repeatedly affirmed its desire to establish normal and cordial relations with 'he peoples and States of the area, based on mutual respect, non-interference in the internal affairs of others and reciprocal co-operation. We believe that the right way to settle all differences between the States of the area is by peaceful means and non-violence, by democratic dialogue and peaceful negotiations.
61.	We are fully aware that the struggle of our people for progress and unity is an integral part of the struggle of the Arab masses and their steadfast national Governments, which firmly resist all Zionist and reactionary designs in the region. In a wider context, it is also part of the national and international struggle against imperialism and its local allies. It is of great significance, in this regard, to witness the convergence of true revolutions extending from Cuba to Angola and from Viet Nam to Ethiopia, together with those of other progressive countries, which in their struggle stand united with the socialist countries, in particular the friendly Soviet Union.
62.	Although today the picture of the situation in the Arab homeland and other parts of the world looks gloomy, we are confident that the close alliance between the Arab and international revolutionary forces will change the balance of power in favour of freedom, socialism and peace in our area.
63.	Thirty years have elapsed since the usurpation of Palestine and the expulsion of its people. Moreover, the racist Zionist entity, directly supported by the United States of America, launched its aggression against the Arab people in 1967 and, consequently, occupied Arab territory. Today Zionism and international imperialism reap the fruit of their aggression in the Camp David capitulationist accords. Democratic Yemen, together with the other parties of the National Front for Steadfastness and Confrontation, reaffirmed in the conclusions of its third summit conference held in Damascus, Syria, from 20 to 23 September, their condemnation of those accords because they violate all resolutions of the General Assembly, of the non-aligned movement and of the OAU and they ignore the right of the Palestinian people to self-determination and to the establishment of its independent State. They also attempt to obliterate the Palestinian identity and to isolate the Palestinian people internally and externally from the true leadership of the PLO, the sole legitimate representative of the Palestinian people.
64.	The Camp David accords were reached under the direction and supervision of the United States of America, which is a principal party to the conflict in the Middle East because of its material and military support to the Zionist entity. It is this continued support that encouraged and enabled the Zionist entity to commit aggression and continue its occupation. The Camp David accords represent a deviation from the resolutions of the Arab Summit Conferences of Algiers'2 and Rabat'3 and would only split Arab solidarity, which is based on anti-Zionist struggle and support of the Palestinian people. Moreover, they aim to form an alliance between Israel and the Sadat regime to serve the interests of international imperialism. In the final analysis, the accords amount to a final capitulation to the Zionist enemy and subservience to its expansionist and racist ambitions inside and outside of Palestine. Although they claim to form a framework for a comprehensive peaceful solution, they ignore the other parties to the conflict and impose upon them conditions and commitments that violate their right of national sovereignty and the liberation of their occupied territories. Consequently, these agreements can in no way achieve just peace in the area.
65.	After it had exhausted all means of direct aggression and the use of force, imperialism in Camp David resorted to a new device in an attempt to consolidate and continue its exploitation and control over the people and the resources of the region.
66.	The Israeli intervention in Lebanon poses a threat to peace and security in the region. Israeli troops yesterday shelled Beirut from the sea. This once again reaffirmed the aggressive expansionist Israeli policy which nowadays takes cover behind the Camp David agreements. We condemn that intervention and affirm the unity and Arabism of Lebanon. The internal disturbance in Lebanon is the responsibility of the rightist secessionist forces which work for the maintenance of continued fighting in Lebanon, instigated and encouraged by Israel and its allies. The Syrian forces in Lebanon are part of the Arab deterrent forces which are present there to end fighting and to achieve stability in Lebanon.
67.	It is no accident that these attempts coincide with the acceleration of armed peoples' resistance against the colonial and racist regimes in other parts of the world. National liberation is indivisible and liberation movements, whether in Palestine, Zimbabwe or southern Africa, are equally confronted by imperialism.
68.	Without the active material, military and moral support of the capitalist States, the racist regimes can never survive. They have both an intertwined mutual interest in the suppression of peoples and the exploitation of their resources. The only way to liquidate the colonial racist regimes in Africa is through the acceleration of the armed struggle until the peoples attain their desired sovereignty and independence. This poses a challenge to the international community which should firmly stand by the just struggle of the African peoples and extend to them all material and moral support. We strongly condemn the latest position of the racist regime in South Africa in respect of Namibia and call for an end to this regime's disregard of the United Nations and its resolutions.
69.	We also salute the struggle of the nationalists in Namibia and Zimbabwe and extend our full support to the legitimate representatives of their peoples, SWAPO and the Patriotic Front. Moreover, we welcome the latest decision adopted by the Conference of Ministers for Foreign Affairs of Non-Aligned Countries to accept SWAPO as a full- fledged member within its ranks.
70.	As for Cyprus, we call for the total and unconditional withdrawal of all foreign troops and the liquidation of the military bases whose presence represents a violation of the island's non-aligned status. We call for full respect for its sovereignty, territorial integrity, and independence. Likewise, we call for the withdrawal of all foreign troops from Korea and support the just stand taken by the Democratic People's Republic of Korea in its endeavours to achieve unification of Korea through peaceful means.
71.	We have always called for the right to self-determination of the peoples of Western Sahara and Puerto Rico. We also salute the heroic struggle of the peoples of Nicaragua and Chile against the dictatorships there. And we support the struggle of the friendly Cuban people for its territorial integrity and call for the liquidation of the Guantanamo base of aggression.
72.	We fully subscribe to the implementation of the Declaration of the Indian Ocean as a Zone of Peace [resolution 2832 (XXVI)J, and support the initiative for holding a conference to that end. We believe that the decision adopted by the Ad Hoc Committee on the Indian
Ocean to hold a preparatory conference of the littoral and hinterland States in the second half of next year [see A/33/29, para. 28] will constitute, after its adoption by the General Assembly, a positive step towards the preparation for the world conference on the subject. As a littoral State, Democratic Yemen views the Red Sea as a natural extension to the Indian Ocean. We have always attached great importance to maintaining the Red Sea as a zone of peace and security, with particular emphasis on preserving the territorial sovereignty of its littoral States and the utilization of its resources to the benefit of their peoples.
73.	Being well aware of the great importance of the strait of Bab el Mandeb to all peoples and States of Wit- world as an international waterway which has long been used for international navigation, and of its important strategic location as a link between the international traffic lines, and believing 'in the importance of keeping international navigation through this vital strait free for the benefit of the peoples and States of the area in particular and the international community in general, Democratic Yemen affirms its respect for the freedom of maritime and air navigation of ships and aircraft of all States without prejudice to the sovereignty, integrity, security and independence of the Republic.
74.	However, the implementation of the Declaration of the Indian Ocean as a Zone of Peace cannot be achieved without the liquidation of the foreign military bases in the territories of the littoral and hinterland States themselves, as well as in the islands such as Diego Garcia and Masira in Oman, whose people, under the leadership of the Popular Front for the Liberation of Oman, struggle to achieve national sovereignty and independence and rid themselves of all foreign military forces. Moreover, the security of the area is endangered not only by the expansionist ambitions of certain States and their military intervention in the affairs of smaller States but also by aggressive military pacts.
75.	The peoples of the world have a common goal, the maintenance and promotion of world peace and security. They will not be deterred by the attempts of imperialism from pursuing their cherished goals and aspirations. We support the call for a cessation of all nuclear tests and the non-proliferation of nuclear weapons and of weapons of mass destructive capability, as well as an end to the arms race, so that the enormous amounts wasted for this purpose may be diverted to developing and improving the peoples' standard of living.
76.	In this respect, we support the new Soviet proposal for the conclusion of an international convention on the strengthening of guarantees of the security of non-nuclear States [A/33/241]. The outcome of the tenth special session of the General Assembly, devoted to disarmament, has demonstrated the concern of the international community regarding the arms race. Moreover, in spite of the obstacles, it has also shown that concrete and positive results could be reached in this respect in the future.
77.	This year has witnessed an increasing number of activities on the international scene. A number of meetings and conferences have taken place in addition to the special session devoted to disarmament. These include two other special sessions, the seventh session of the Third United Nations Conference of the Law of the Sea, the World Conference to Combat Racism and Racial Discrimination, the United Nations Conference on Technical Co-operation among Developing Countries and the Conference .of Ministers for Foreign Affairs of Non-Aligned Countries. Similar activities and international conferences are scheduled to take place next year, in particular the Sixth Conference of Heads of State or Government of Non- Aligned Countries to be convened in Havana. We are confident that the success of all these activities will positively enhance the role and status of the United Nations and firmly consolidate international co-operation and world peace as a whole.
78.	The new international political order was established by the will of the people of the world yearning for freedom, progress and peace. However, not very long ago, it became amply clear that this system would have to be complemented and strengthened by a New International Economic Order that would eliminate all forms of dependence, domination and exploitation, and through which the developing countries would achieve their economic independence, without which political independence is devoid of social content and true essence.
79.	Yet, from the very inception of efforts for the establishment of the New International Economic Order, the developing countries, as a" result of their painful experience in the political sphere, have known that this will not be an easy task or one to be accomplished without sacrifice. For in restructuring world economic relations, developing their own national economies through individual and collective self-reliance, and attaining complete sovereignty over their natural resources they will be faced with hurdles and obstacles set up by the capitalist States that control the world economy, and their transnational corporations that have a vested interest in maximizing their profits at the expense of the millions of people in the developing countries.
80.	Today, after four years of consultations, negotiations and various important international conferences, the so- called North-South dialogue has reached a stalemate. We believe this is a result of the lack of political will on the part of most capitalist States, in particular the United States of America, to respond positively to the legitimate aspirations of the developing countries. A striking case in point is the latest session of the Committee Established under General Assembly resolution 32/174, otherwise known as the Committee of the Whole. This Committee is not an end in itself but merely an instrument for effecting the radical changes necessary for the process of real and over-all development. These changes cannot take place smoothly unless some States abandon their manoeuvres and overwhelming concern for their short-term narrow interests, and unless they shoulder their responsibilities in the establishment of the New International Economic Order. The economic situation in the developing countries, and particularly in the least developed and non-oil-producing developing countries, requires urgent and radical solutions, including the provision of material, technical and moral support without any kind of pressure or economic blackmail and without the imposition of conditions that might harm their sovereignty and independence.
81.	Unfortunately, many of the problems of the developing countries are a result of the negative aspects of the economic policies of the capitalist countries. The developing countries should consolidate their ties and co-operation and strengthen their relations with the socialist countries to bring about the New International Economic Order. However, we have to reaffirm that the United Nations system, since it is the most representative framework, is the only one in which all negotiations of a global nature relating to the establishment of the New International Economic Order should take place. Only in this context can we reach just solutions that may lead us to world peace and stability.
82.	In conclusion, 1 have pleasure in expressing our gratitude and appreciation to the Secretary-General, Mr. Kurt Waldheim, for his untiring efforts to strengthen the United Nations so that it can play its full role in achieving the noble goals, objectives and principles enshrined in its Charter.








